ORDER
PER CURIAM.
The defendant, Lonnie L. Bragg, appeals the judgment entered upon his conviction by a jury for first-degree robbery, Section 569.020 RSMo.2000. We have reviewed the parties’ briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).